DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status: Claims 1-20 are pending.
		           Claims 1-20 are allowed.
		            Terminal Disclaimer is received and approved on May 26, 2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “filtering the mirrored multi-destination network traffic to determine an intended recipient application of the one or more mirrored multi-destination network packets, wherein the mirrored multi-destination network traffic is filtered without storing the mirrored multi-destination network traffic; and applying a redaction process to redact one or more portions of at least one of the one or more mirrored multi-destination network packets to generate redacted multi-destination traffic, wherein the redaction process is applied without storing the at least one of the one or more mirrored multi-destination network packets” (Claims 1, 13 and 17 ). “The closest prior art found is as follows:
Vinsel et al. (Pub. No. US 2018/0248778 A1)- An ingress packet is processed to extract a plurality of packet header fields and to generate a packet identifier. A hash index is generated by hashing information associated with the plurality of packet header fields. A copy of the ingress packet and the packet identifier are stored in a hash table entry using the generated hash index. The ingress packet is simultaneously forwarded to each of the plurality of inline tool devices.
Couturier et al. (Patent No. US 11,100,046 B2)- Network traffic is stored according to a first packet filtering policy in a first repository. The stored network traffic is scanned in the first repository according to a second packet filtering policy to identify a subset of network traffic for archiving. The identified subset of network traffic identified by the second packet filtering policy are forensically interesting packets concerning a security issue. The identified subset of network traffic from the first repository is then stored in a second repository.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," filtering the mirrored multi-destination network traffic to determine an intended recipient application of the one or more mirrored multi-destination network packets, wherein the mirrored multi-destination network traffic is filtered without storing the mirrored multi-destination network traffic; and applying a redaction process to redact one or more portions of at least one of the one or more mirrored multi-destination network packets to generate redacted multi-destination traffic, wherein the redaction process is applied without storing the at least one of the one or more mirrored multi-destination network packets “(claims 1, 13 and 17) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472